                Case 5:21-mj-00025-DUTY Document 3 Filed 01/22/21 Page 1 of 2 Page ID #:3
$2 5HY $UUHVW:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH
                                                                                                                     01/22/2021
                                                              'LVWULFWRI&ROXPELD

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                          Kevin Strong
                                                                                 &DVH1R
                                                                                               ED21MJ00025


                               Defendant


                                                           $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)                                                  Kevin Strong                                                
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW           u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ;
                                                                                                                          u &RPSODLQW
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                  u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

18 U.S.C. 1752 (a)(1)-Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority
18 U.S.C. 1752(a)(2)-Knowingly Engaging in Disorderly or Disruptive Conduct in any Restricted Building or
Grounds
40 U.S.C. 5104(e)(2)(D), (G)-Violent Entry and Disorderly Conduct on Capitol Grounds
                                                                                                      2021.01.21 22:53:46
'DWH           01/21/2021                                                                            -05'00'
                                                                                                Issuing officer’s signature

                                                                                    -XGJH=LD0)DUXTXL
&LW\DQGVWDWH                         :DVKLQJWRQ'&                              _                                           _
                                                                                                 Printed name and title


                                                                      5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                              DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                               

'DWH
                                                                                              Arresting officer’s signature



                                                                                                 Printed name and title
                Case 5:21-mj-00025-DUTY Document 3 Filed 01/22/21 Page 2 of 2 Page ID #:4
$2 5HY $UUHVW:DUUDQW 3DJH




                       7KLVVHFRQGSDJHFRQWDLQVSHUVRQDOLGHQWLILHUVSURYLGHGIRUODZHQIRUFHPHQWXVHRQO\
                       DQGWKHUHIRUHVKRXOGQRWEHILOHGLQFRXUWZLWKWKHH[HFXWHGZDUUDQWXQOHVVXQGHUVHDO

                                                         (Not for Public Disclosure)

1DPHRIGHIHQGDQWRIIHQGHU Kevin Strong
.QRZQDOLDVHV
/DVWNQRZQUHVLGHQFH                  971 Hidden Oak Drive, Beaumont, CA

3ULRUDGGUHVVHVWRZKLFKGHIHQGDQWRIIHQGHUPD\VWLOOKDYHWLHV            34210 Pheasant Run Circle, Wildomar, CA 92595


/DVWNQRZQHPSOR\PHQW
/DVWNQRZQWHOHSKRQHQXPEHUV                  909-224-0806

3ODFHRIELUWK
'DWHRIELUWK           4/15/197
6RFLDO6HFXULW\QXPEHU
+HLJKW          6'6"                                                  :HLJKW        400

6H[      Male                                                         5DFH         White

+DLU                                                                   (\HV         Blue

6FDUVWDWWRRVRWKHUGLVWLQJXLVKLQJPDUNV



+LVWRU\RIYLROHQFHZHDSRQVGUXJXVH


.QRZQIDPLO\IULHQGVDQGRWKHUDVVRFLDWHV(name, relation, address, phone number)


)%,QXPEHU
&RPSOHWHGHVFULSWLRQRIDXWR


,QYHVWLJDWLYHDJHQF\                          FBI

,QYHVWLJDWLYHDJHQF\DGGUHVV      FBI Erin Norwood (LA) (310-405-1898 ) Kelly Bowen (WFO) (202-878-2202)
1DPH DQGWHOHSKRQHQXPEHUV RIILFHDQGFHOO RISUHWULDOVHUYLFHVRUSUREDWLRQ RIILFHU (if applicable)




'DWHRIODVWFRQWDFWZLWKSUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)
